OPINION — AG — KEY WORDS: JOINT COMMITTEE RULES, COMMITTEE REPORT, EMERGENCY, RETURNS TO CONFERENCE COMMITTEE, A TWO THIRD VOTE — UPON FINAL PASSAGE OF THAT HOUSE, THE BILL IS TRANSMITTED TO THE OTHER HOUSE, WHERE SIMILAR PROCEDURE IS FOLLOWED IN VOTING UPON THE REPORT OF THE CONFERENCE COMMITTEE, THE FINAL PASSAGE OF THE BILL PROPER, AND THE ATTACHING OF THE EMERGENCY CLAUSE. IN EACH CASE, THE TWO THIRDS MAJORITY REQUIRED BY THE ARTICLE V, SECTION 58 OF THE OKLAHOMA CONSTITUTION IS NECESSARY TO ATTACH THE EMERGENCY CLAUSE TO THE BILL. CITE:  ARTICLE V, SECTION 30 (CHARES NESBITT)